[Cite as In re K.C., 2022-Ohio-2851.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: K.C.                                           C.A. Nos.      30234
                                                                     30237



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE No.   DN 19-8-688

                                 DECISION AND JOURNAL ENTRY

Dated: August 17, 2022



        SUTTON, Judge.

        {¶1}     Appellants, B.C. (“Mother”) and A.P. (“Father”), appeal from a judgment of the

Summit County Court of Common Pleas, Juvenile Division, that terminated their parental rights

and placed their minor child in the permanent custody of Summit County Children Services Board

(“CSB”). This Court affirms.

                                                 I.

        {¶2}     Mother and Father are the biological parents of K.C., born July 1, 2018. Mother

and Father have been living together as a couple and got married during these proceedings.

        {¶3}     When this case began, Mother and Father resided in Tennessee but had traveled to

Ohio with K.C. to visit relatives. Their vehicle broke down in this area and they could not afford

to repair it, so they were unable to return to their home in Tennessee. Because their relatives were

not willing for them to stay in their home any longer, Mother, Father, and K.C. temporarily stayed

in an uninhabited, condemned house. Father apparently had planned to do repair work on the
                                                 2


house to earn money to pay for the vehicle repairs. While staying there, Mother called 911 because

Father had a medical emergency, and authorities discovered them living in the home with their

one-year-old child.

       {¶4}    On August 19, 2019, CSB filed a complaint, alleging that K.C. was a neglected and

dependent child because the family was living in a condemned home that had no food, refrigerator,

or running water. The home also included many safety risks for a young child, including exposed

wiring. The family had no other place to stay, so K.C. was taken into custody.

       {¶5}    On September 19, 2019, K.C. was adjudicated a dependent child and the allegations

of neglect were dismissed. The trial court later placed K.C. in the temporary custody of CSB and

adopted the case plan that the agency had filed. The initial case plan required Mother to obtain a

mental health assessment and follow all recommendations; obtain and maintain stable income and

housing; and demonstrate that she could meet the other basic needs of the child. After Father

established paternity of K.C., similar goals for Father were added to the case plan.

       {¶6}    CSB initially moved for permanent custody of K.C. on July 20, 2020, and each

parent alternatively moved for legal custody.        Following an evidentiary hearing, all three

dispositional motions were denied and K.C. was continued in the temporary custody of CSB. The

trial court noted that, although the parents had made some progress on the reunification goals of

the case plan, neither was in a position at that time to provide K.C. with a safe and stable home.

       {¶7}    On January 29, 2021, CSB filed an amended case plan. Among other things, the

amended case plan required both parents to obtain new mental health assessments and follow all

recommendations. Neither parent filed objections to that case plan or any of the other case plans

filed in this case. The trial court also explicitly adopted the original and amended case plans as

orders of the court. Father failed to obtain a mental health assessment and never demonstrated to
                                                 3


CSB that he had obtained suitable employment or housing. Mother relied on Father to demonstrate

stable housing and income. She inconsistently complied with the mental health component of the

case plans but was eventually terminated from services because of her noncompliance.

       {¶8}    On February 24, 2021, CSB again moved for permanent custody. Each parent

alternatively moved for legal custody of K.C. Following an evidentiary hearing, the trial court

terminated parental rights and placed K.C. in the permanent custody of CSB. Mother and Father

separately appealed and their appeals were later consolidated. They each raise two assignments

of error, which will be addressed together because they are closely related.

                                                II.

                          MOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED
       REVERSIBLE AND PLAIN ERROR WHEN IT PLACED THE CHILD IN THE
       PERMANENT CUSTODY OF [CSB] WHEN [CSB] DID NOT PROVIDE
       MOTHER WITH REASONABLE REUNIFICATION EFFORTS, AND IN FACT
       PROVIDED    EFFORTS   THAT   DAMAGED      THE   INTENDED
       REUNIFICATION.

                          FATHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED PLAIN
       AND REVERSIBLE ERROR WHEN IT GRANTED PERMANENT CUSTODY
       TO [CSB] WITH A FINDING THAT [CSB] PROVIDED REASONABLE
       REUNIFICATION EFFORTS PURSUANT TO R.C. 2151.419.

       {¶9}    These assignments of error will be addressed together because they assert that the

trial court erred in terminating their parental rights because CSB did not make reasonable efforts

to reunify them with their child.          R.C. 2151.419(A)(1) required the trial court to

make reasonable efforts findings at any hearing specified in the statute at which the court removed

the child from the home or continued the child’s removal from the home. Notably, “the statute

imposes no requirement for such a determination at the time of the permanent custody hearing
                                                  4


unless the agency has not established that reasonable efforts have been made prior to that hearing.”

(Internal quotations omitted.) In re L.R., 9th Dist. Summit Nos. 29266 and 29271, 2019-Ohio-

2305, ¶ 14, quoting In re A.C.-B., 9th Dist. Summit Nos. 28330 and 28349, 2017-Ohio-374, ¶

22; see also In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 41-43 (concluding that

a reasonable efforts determination is necessary at a permanent custody hearing only if the agency

has not demonstrated its use of reasonable efforts prior to that time).

        {¶10} In this case, the trial court made reasonable efforts findings after each of the

requisite hearings. Beginning with the shelter care hearing and continuing through multiple review

hearings, the trial court consistently found that CSB had made reasonable efforts to prevent the

continued removal of K.C. from his parents’ home. Neither parent challenged any of those

findings in the trial court.

        {¶11} As the parents failed to object or move to set aside any reasonable efforts

determinations made by the trial court, they have forfeited any challenge to the agency’s use of

reasonable efforts on appeal except for a claim of plain error. See In re L.R. at ¶ 18. To

demonstrate plain error, they must show not only trial court error, but also resulting prejudice. In

re T.G., 9th Dist. Summit No. 29658, 2020-Ohio-4802, ¶ 22. As they have not provided any

transcripts of the prior hearings after which the trial court found that CSB had made reasonable

reunification efforts, this Court must presume regularity as to those determinations. See In re L.R.

at ¶ 18. Accordingly, Mother and Father have failed to demonstrate plain error by the trial court.

        {¶12} Both parents specifically challenge some of the requirements of the amended case

plan filed January 29, 2021, but they could have challenged that case plan in the trial court by

filing timely objections. R.C. 2151.412(F)(2). Neither parent objected to the amended case plan,

and it was later explicitly adopted by the trial court as a court order. See id. Moreover, although
                                                5


they assert that they were not afforded enough time to work on the requirements of the amended

case plan, the permanent custody hearing was not held until nearly one year after that case plan

was filed. By that time, Father had made no effort to comply with the requirements of that case

plan or a prior case plan, and Mother had been terminated from case plan services due to her

noncompliance. The evidence at the hearing demonstrated that the lack of case plan compliance

by the parents was due to their own unwillingness to participate in services, not because of any

lack of reunification efforts by CSB.

       {¶13} The parents have failed to demonstrate that CSB failed to provide them with

reasonable reunification efforts in this case. Mother’s first and Father’s second assignments of

error are overruled.

                         MOTHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED
       REVERSIBLE AND PLAIN ERROR WHEN IT TERMINATED MOTHER’S
       PARENTAL RIGHTS AND GRANTED [CSB’S] MOTION FOR PERMANENT
       CUSTODY BECAUSE THE TRIAL COURT’S DECISION WAS NOT
       SUPPORTED BY CLEAR AND CONVINCING EVIDENCE AND WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                       FATHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED PLAIN
       AND REVERSIBLE ERROR WHEN IT GRANTED PERMANENT CUSTODY
       TO [CSB] AND DENIED FATHER’S MOTION FOR LEGAL CUSTODY AS
       THE TRIAL COURT’S DECISION WAS NOT SUPPORTED BY CLEAR AND
       CONVINCING EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

       {¶14} Next, both parents challenge the evidence supporting the trial court’s permanent

custody decision. Before a juvenile court may terminate parental rights and award permanent

custody of a child to a proper moving agency, it must find clear and convincing evidence of both

prongs of the permanent custody test: (1) that the child is abandoned; orphaned; has been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period; the child
                                                  6


or another child of the same parent has been adjudicated abused, neglected, or dependent three

times; or that the child cannot be placed with either parent, based on an analysis under R.C.

2151.414(E); and (2) that the grant of permanent custody to the agency is in the best interest of the

child, based on an analysis under R.C. 2151.414(D)(1). R.C. 2151.414(B)(1) and 2151.414(B)(2);

see also In re William S., 75 Ohio St.3d 95, 98-99 (1996). Clear and convincing evidence is that

which will “produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.” (Internal quotations omitted.) In re Adoption of Holcomb, 18 Ohio

St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

       {¶15} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal quotations and citations omitted.)

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence,

this Court “must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

       {¶16} In this case, the trial court found that the first prong of the permanent custody test

was satisfied because K.C. had been in the temporary custody of CSB for at least 12 months of a

consecutive 22-month period. The parents do not dispute that finding, but challenge only the trial

court’s best interest finding. Although Father’s assignment of error states that the trial court erred

in denying his alternative request for legal custody of K.C., he does not make that argument to

support a grant of legal custody. Moreover, if permanent custody was in the best interest of the
                                                  7


child, legal custody to another person necessarily was not. In re K.M., 9th Dist. Summit Nos.

30117, 30118, and 30119, 2022-Ohio-916, ¶ 16.

       {¶17} The parents assert that the trial court was required to consider their case plan

compliance in its determination of the child’s best interest. This Court has repeatedly held that,

although case plan compliance may be relevant to the best interest of the child, it is not dispositive.

See In re J.W., 9th Dist. Summit No. 28976, 2019-Ohio-210, ¶ 15. Moreover, the evidence in this

case demonstrated that Father had failed to comply with the requirements of the case plan because

he did not believe that he needed services. Father refused to obtain a mental health assessment, as

required by two of the amended case plans. Father testified that he had obtained stable income

and housing, but he did not comply with the case plan requirement that he provide CSB with

verification of his income or housing. Father and another witness testified that Father had made

significant improvements to the home in which he and Mother were living, but he had not allowed

CSB to see the home improvements. Moreover, although Father testified that he was making

improvements to the house in lieu of paying rent, his landlord disputed that testimony. The

landlord testified that the arrangement for Father to make improvements instead of paying rent

applied only to the first few months, and Father did not finish the work. The landlord testified

that, by the time of the hearing, Father owed him rent for several months, so he had hired an

attorney to pursue eviction proceedings.

       {¶18} Because Mother lived with Father and relied on his income, she also had failed to

verify stable income and housing to CSB. Mother obtained two mental health assessments but did

not consistently follow through with the recommended intensive parenting classes. At the hearing

and again on appeal, Mother points to the report from her first mental health evaluation, which
                                                 8


merely noted that she may benefit from counseling. Mother was later required to obtain a second

assessment, which recommended that she engage in intensive parenting classes.

       {¶19} Mother participated inconsistently in parenting classes. The plan was for Mother

to receive parenting instruction during visits with K.C. and separately with the instructor without

the child present. Mother attended only a few instructional sessions outside of visits, however.

Father would not allow the sessions to take place at their home. Mother was also reluctant to take

redirection from the instructor.     Mother was eventually terminated from the program for

noncompliance.

       {¶20} As emphasized already, the parents’ lack of case plan compliance, although

relevant, was not determinative of the trial court’s best interest determination. In making its best

interest determination, the trial court was required to consider the statutory best interest factors,

which include: the interaction and interrelationships of the child, the wishes of the child, the

custodial history of the child, the child’s need for permanence and whether that can be achieved

without a grant of permanent custody, and whether any of the factors outlined in R.C.

2151.414(E)(7)-(11) apply. R.C. 2151.414(D)(1)(a)-(e); see In re R.G., 9th Dist. Summit Nos.

24834 and 24850, 2009-Ohio-6284, ¶ 11.

       {¶21} The parents’ interaction with K.C. while this case was pending for more than two

years was limited to supervised visitation because neither parent had complied with the mental

health component of the case plan. Father denied a need for mental health services, but he

continued to exhibit angry and threatening behavior to agency employees. Moreover, at the time

of the hearing, he had two outstanding warrants for criminal charges.

       {¶22} Mother attended more visits than Father but both parents missed many visits and,

when they did attend, they almost always arrived late. CSB’s policy is to cancel a visit if a parent
                                                 9


is more than 15 minutes late but, because the foster family was bringing K.C. from their home in

another county, the child sometimes waited up to 30 minutes for Father or Mother to arrive. Their

chronic tardiness particularly concerned the caseworker because the parents lived only two blocks

away from the agency visitation center.

       {¶23} During the visits, Father interacted with K.C. more than Mother. Several witnesses

expressed concern that Mother showed little affection to K.C. but tended to just sit and watch him

interact with Father. When Father did not attend the visits, Mother interacted with K.C. with

prompting from the supervisor but she was reluctant to hold or cuddle the young child. The

guardian ad litem testified that she did not believe there was a bond between Mother and K.C.

       {¶24} Because K.C. was only three years old at the time of the hearing, the guardian ad

litem spoke on the child’s behalf. She opined that permanent custody was in the best interest of

K.C. because the parents had failed to demonstrate stable income or housing and had not complied

with the mental health component of the case plan. She did not believe that they could provide for

the child’s basic needs.

       {¶25} K.C. had lived with his parents for most of the first year of his life. For the past

two and a half years, however, he had been placed in the temporary custody of CSB. He had been

living in a temporary placement with the same foster family and needed a legally secure permanent

placement. The parents were not prepared to provide him with a suitable home and CSB had been

unable to find any suitable relatives who were willing to do so.

       {¶26} The parents have failed to demonstrate that the trial court lost its way in determining

that permanent custody was in the best interest of K.C. Mother’s second and Father’s first

assignments of error are overruled.

                                                III.
                                                10


       {¶27} The parents’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



CARR, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAYSEN W. MERCER, Attorney at Law, for Appellant.
                                        11



JASON WALLACE, Attorney at Law, for Appellant

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

HOLLY FARAH, Guardian ad Litem.